DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
 

Allowable Subject Matter
Claims 1, 5, 9, 22, 26, 29, 42, 46, 50, 63, 67, 70-72 and 83-91 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
The present invention is related to a data transmission method and device.
The closest prior of records fails to teach the allowable features of claims 1, 5, 9, 22, 26, 29, 42, 46, 50, 63, 67, 70-72 and 83-91.
receiving, by the terminal device, data from the network device on the first downlink data time-domain resource according to the indication information; 
wherein the first downlink scheduling time-domain resource is different from a second downlink scheduling time-domain resource in a second time-frequency resource region, and the first time-frequency resource region and the second time-frequency resource region correspond to a same time-domain resource and correspond to different frequency-domain resources respectively;
and wherein that the first downlink scheduling time-domain resource is different from the second downlink scheduling time-domain resource in the second time-frequency resource region in that:
a starting symbol of the first downlink scheduling time-domain resource is different from a starting symbol of the second downlink scheduling time-domain resource; and/or
a time-domain length of the first downlink scheduling time-domain resource is different from a time-domain length of the second downlink scheduling time-domain resource” and as for independent claim 72, the claimed limitations “a transceiver, configured to transmit indication information to a terminal device, the indication information indicating the first uplink scheduling time-domain resource determined by the processor;
wherein the processor is specifically configured to,
responsive to that a network device configures a plurality of time-frequency resource regions comprising the first time-frequency resource region for the terminal device and the plurality of time-frequency resource regions having different subcarrier spacings, determine an ending moment of a third downlink time-domain resource in a third time-frequency resource region as an ending moment of the first downlink scheduling time-domain resource, the third time-frequency resource region being the time-frequency resource region with a minimum subcarrier spacing in the plurality of time-frequency resource regions; and
the indication information comprises information about the third downlink scheduling time-domain resource” are considered to be allowable in combination with the rest of the claimed limitations. Consequently, the prior arts in combination fail to anticipate or render the distinct features of the independent claims obvious.
Any comments applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/17/2021